Citation Nr: 1601487	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a March 2015 decision, the Board remanded the case for further development.  The case was subsequently returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.



FINDING OF FACT

The Veteran's obstructive sleep apnea did not manifest in service and is not otherwise related thereto.



CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in August 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative.

The Veteran was also afforded a VA examination in connection with his claim in October 2010, and a VA medical opinion was obtained in June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and VA opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The adequate opinion also sufficiently addresses the central medical issue in this case to allow the Board to make a fully informed determination and is supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The disorder at issue is not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for sleep apnea.

The Veteran has contended that his sleep apnea began while he was in service.  See January 2012 notice of disagreement; December 2012 substantive appeal.  In September 2010, the Veteran and his wife each provided a statement in support of the claim stating that, while he was in service, he would gasp for air as he slept.  Specifically, his wife stated that he would snore loudly and ceased to breathe while the Veteran was with her, but still on active duty.  The Veteran stated that he informed his doctors of his sleep-related problems, but that his doctors never properly diagnosed him as having sleep apnea.  He further indicated that he brought up his sleeping issues during a lot of his doctor's visits.  He believed that sleep apnea was not widely understood when he made his original complaints and that was the reason for the misdiagnosis.  See January 2012 Notice of Disagreement.
 
The Veteran's service treatment records show that he was not treated for or diagnosed with sleep apnea during service.  The only complaint related to sleeping during service was at separation.  In this regard, the Veteran reported that he had frequent trouble sleeping in the November 1996 report of medical history, and the corresponding report from the medical personnel included a notation that the Veteran would occasionally wake up in the middle of the night.  However, on a clinical examination, all systems were evaluated as normal.  See November 1996 separation examination. 

The post-service medical evidence shows that the Veteran underwent sleep studies in April 2004, April 2009 and July 2010 at which time he was diagnosed with sleep apnea.  See 2004 private medical treatment record; 2009 private medical treatment record; 2010 VA treatment letter.  In the April 2004 sleep study, the doctor noted that the Veteran was referred to the sleep lab because of complaints that he snored loudly and stopped breathing while he was sleeping.  During the test, the doctor concluded that the Veteran snored loudly, had poor sleep efficiency, and had sleep apnea.  The doctor recommended that placing the Veteran on a continuous positive airway pressure device (CPAP) and suggested that he should lose weight.  In the April 2009 sleep study, the doctor acknowledged the previous diagnosis of sleep apnea in 2004 and noted that the Veteran was seeking an alternative method of treating sleep apnea.  Similarly, in the July 2010 sleep study, the VA doctor opined that the Veteran had sleep apnea and recommended the use of the CPAP.

Based on the foregoing, the Board concludes that the Veteran was not diagnosed with sleep apnea in service or for many years thereafter.  To the extent that the Veteran and his wife have asserted that there were symptoms of sleep apnea in service, the Board will address those contentions further below. 

In addition to the lack of evidence showing that the Veteran's sleep apnea manifested during active duty service or within close proximity thereto, the weight of the evidence of record does not link the current diagnosis to the Veteran's military service.

The Veteran was afforded a VA examination in connection with his claim in October 2010 at which time he reported that he has had sleep apnea since the 1980s and that he has had trouble staying awake during the daytime hours because of his persistent sleep apnea.  The examiner diagnosed the Veteran with sleep apnea, but opined that it was less likely as not that the disorder had its onset during the Veteran's military service.  In so finding, he noted that no sleep studies were done while in service and that there was no mention of any medical evaluation or treatment from 1997 to 2010.  The examiner also indicated that the Veteran's obesity was a significant contributing factor.  

The Board finds the October 2010 VA examiner's opinion to have limited probative value, as the examiner appears to have based his opinion on an inaccurate factual basis.  In this regard, the medical records show that the Veteran was diagnosed with sleep in 2004, yet the examiner relied on the fact that there was no mention of the disorder until 2010. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (providing that a medical opinion based on an inaccurate factual premise is not probative).  

In the June 2015 medical opinion, the VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by his the claimed in-service injury, event, or illness.  She cited to medical literature indicating that a diagnosis of sleep apnea requires not only symptoms, but testing, which took place in this case nearly seven years after his military service.  The VA examiner stated that the earlier reported symptoms could have been attributable to other causes, such as poor lifestyle habits or other medical disorders.  She commented that the weight gain from the time the Veteran left service until the time of his diagnosis in 2004 greatly increased his chances of developing sleep apnea.  The examiner also cited to other medical literature suggesting indicating that gender along with the weight gain has an effect of the severity of sleep apnea and that older overweight men experienced the greatest rise in disease severity.  She concluded that the Veteran's age, sex, and weight provided risk factors for the development of sleep apnea after service.  

The June 2015 VA examiner also addressed the statements from the Veteran and his wife regarding his loud snoring and stated that snoring itself is not a good indicator of sleep apnea because of its high prevalence in the general population.  She explained that excessive daytime sleepiness is a better indicator of sleep apnea and that the Veteran never reported that symptom while on active duty.  In regards to the Veteran's claim that sleep apnea was unrecognized by most primary care physicians during his time in service, the examiner explained that sleep apnea has been recognized since the 1980s.

The Board finds the June 2015 VA medical opinion to have high probative value.  The examiner reviewed the claims file, considered the Veteran's reported history and lay statements, cited to medical literature, and supported her conclusions with rationale.  She also addressed the Veteran's contentions in this case.  

The Board has considered the Veteran and his wife's lay statements.  The Veteran and his wife are certainly competent to report observable symptoms, such as the Veteran waking up an gasping for air or snoring loudly.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to relate that he snored during service and his wife is competent to attest to him gasping for air, they are not competent to provide an opinion as to whether such symptoms are attributable to sleep apnea, as it is a complex medical determination based upon internal medical processes.  It is not capable of lay observation.  Indeed, such a diagnosis requires a sleep study.  The Veteran has not contended, and the evidence does not show, that they have the medical expertise to provide such opinions.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.

Moreover, even if the Veteran and his wife were competent to determine that such symptoms were early manifestations of sleep apnea, the Board finds that the specific, reasoned opinion of the June 2015 VA examiner is of greater probative weight than the lay assertions in this regard.  The examiner reviewed the claims file, the Veteran's own reported history, the lay statements, and medical literature.  She also has training, knowledge, and expertise on which she relied to form his opinion. In addition, she specifically addressed these lay statements and contentions and provided a rationale for the conclusion reached.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.



ORDER

Service connection for sleep apnea is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


